Citation Nr: 0413177	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  96-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the left leg secondary to service-connected coronary artery 
disease (CAD) with status post pacemaker implant.

2.  Entitlement to service connection for status post 
excision herniated disc at L5, laminectomy L5, and 
framinectomy L5, including injuries sustained secondary to 
syncopatic episodes associated with a status post pacemaker 
implant.

3.  Entitlement to service connection for status post 
fracture of the cervical spine, C5 and C6, secondary to 
syncopatic episodes associated with a service-connected 
status post pacemaker implant.

4.  Entitlement to service connection for a skin condition of 
the hands, including psoriasis, secondary to medication for a 
service-connected status post pacemaker implant.

5.  Entitlement to service connection for residuals of 
fractures of the knees, secondary to syncopatic episodes 
associated with a service-connected status post pacemaker 
implant.

6.  Entitlement to an increased evaluation for CAD with 
status post pacemaker implant and a history of syncope, 
currently evaluated as 60 percent disabling. 

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to April 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1994 
(denying the increased rating and TDIU claims on appeal) and 
July 1998 (denying the service connection claims on appeal) 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.

In January 2000 the veteran testified at a Board hearing held 
by the one of the undersigned Veterans Law Judges, and in May 
2003 he testified at another Board hearing before the 
undersigned Acting Veterans Law Judge.  Copies of the 
transcripts of those hearings are of record.  As the Veterans 
Law Judges presiding at the hearings must participate in the 
decisions on the claims (see 38 C.F.R. 20.707 (2003)), this 
appeal is being decided by a panel of three Veterans Law 
Judges.

This case was further the subject of a February 2001 Order of 
the Court of Appeals for Veterans Claims (Court, CAVC), 
granting an unopposed Motion for Remand and to stay 
Proceedings of the Appellee, and vacating a June 2000 Board 
decision in this matter.  The Board remanded the case to the 
RO in September 2001, in view of the Appellee's Motion and 
the Court's Order.

The Board notes that the issue of entitlement to service 
connection for Dupuytren's contracture of both hands is not 
on appeal.  This claim was separately adjudicated by the RO, 
and was denied in a January 2003 RO rating decision.

At a July 2002 RO hearing, the veteran initially raised the 
issue of service connection for amputation of the left tip of 
his index finger.  While subsequent Supplemental Statements 
of the Case have referred to this condition in conjunction 
with the veteran's claim for service connection for a skin 
condition currently on appeal, the Board finds that such is a 
separate and distinct disability that has not been formally 
adjudicated by the RO.  Under these circumstances, the Board 
refers the claim for service connection for amputation of the 
left tip of the index finger to the RO for appropriate 
action, including adjudication. 

The issues of entitlement to a TDIU and entitlement to a 
rating in excess of 60 percent for CAD are addressed in the 
REMAND portion of this action appended to the Board's 
decision.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part. 
FINDINGS OF FACT

1.  Recent examinations have ruled out a current diagnosis of 
thrombophlebitis or a skin disease of the hands, including 
psoriasis, and the medical evidence shows that there is no 
causal relationship between a remote history of either 
disease and the veteran's service-connected heart disease 
with status post pacemaker implant and syncopatic episodes or 
treatment for same.

2.  The veteran is presumed to have been in sound condition 
at the time of his entry onto active duty; the preponderance 
of the evidence shows that he did not experience an injury 
productive of chronic disability of his low back, knees or 
cervical spine during service; his back and knees were normal 
at discharge from service; and the preponderance of the 
evidence is against a causal relationship between a current 
disability of either knee or low back or cervical spine and 
any incident of service.

3.  The preponderance of the medical evidence shows that the 
veteran's service-connected heart disease with syncopatic 
episodes did not cause or aggravate his bilateral knee, low 
back, and cervical spine disabilities.


CONCLUSIONS OF LAW

1.  Claimed thrombophlebitis of the left leg was not incurred 
in or aggravated by active service, nor is it proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. §§ 
3.303, 3.310 (2003); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

2.  Status post excision herniated disc at L5, laminectomy 
L5, and framinectomy L5, was not incurred in or aggravated by 
active service, nor are they proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

3.  Status post fracture of the cervical spine, C5 and C6, 
was not incurred in or aggravated by active service, nor is 
it proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.310 (2002); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

4.  A claimed skin condition of the hands, including 
psoriasis, was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disease or injury (to include treatment for 
same).  38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 
C.F.R. §§ 3.303, 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

5.  Residuals of fractures of the knees were not incurred in 
or aggravated by active service, nor are they proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. §§ 
3.303, 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of the veteran's claims with the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 1998 rating decision, the December 
1998 Statement of the Case (discussing service connection 
lumbosacral spine), the February 1999 Supplemental Statement 
of the Case (discussing the lumbosacral spine only), the 
March 1999 Statement of the Case (discussing all 5 of the 
issues decided by the Board in this decision), and 
Supplemental Statements of the Case dated in June 1999, 
December 2002, and February 2003; letters sent to the veteran 
by the RO; the Board's September 2001 remand; and discussions 
at January 2000 and May 2003 Board hearings, and April 1999 
and July 2002 RO hearings, adequately informed him of the 
information and evidence needed to substantiate the service-
connection claims on appeal before the Board and complied 
with VA's notification requirements. 

The Statements of the Case, Board remand, and Supplemental 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's service-connection claims.  
Further, an October 2001 letter from the RO to the veteran 
informed him of the type of evidence that would substantiate 
his service connection claims (an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current physical or mental disability; and a relationship 
between the current disability and an injury, disease or 
event in service); that he could obtain and submit private 
evidence in support of his claim; and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in October 2001 and asked him to identify 
all medical providers who treated him for the conditions for 
which he claims service connection, both prior to and after 
his discharge from military service.  Further, at the 
veteran's two RO and two Board hearings, the hearing officers 
and Veterans Law Judges conducting the hearings spent 
considerable time eliciting from the veteran identification 
of any evidence that may be relevant to his claim.  The RO 
has obtained all identified evidence.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

In addition, the case was remanded in September 2001 by the 
Board for additional development of the evidence, including 
obtaining a medical examination and opinions.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the April 2002 report of 
medical examination and opinions obtained by the RO, in 
conjunction with the other lay and medical evidence of 
record, provides sufficient competent medical evidence to 
decide the veteran's service-connection claims on appeal 
before the Board.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
In the present case, regarding the issues decided by the 
Board herein, in a rating decision dated in July 1998, after 
receipt of a substantially complete application, the benefits 
sought on appeal were denied.  Only after that rating action 
was promulgated did the AOJ, in October 2001, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and 
reflecting the continuing need for the claimant to submit any 
evidence in his possession that pertains to the claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the appellant.  Id. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  Thus, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  
In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  At his two Board hearings and two 
RO hearings, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Factual Background

General
 
Service medical records are indicative of abnormalities of 
the heart during service and at the time of discharge from 
service.  Service connection was established for 
arteriosclerotic heart disease in March 1967.  Post-service 
treatment records document a history of syncope. A July 1983 
discharge report, for instance, refers to a long history of 
syncope and reveals that monitoring efforts revealed sinus 
bradycardia that was considered vasovagal.  In March 1995, 
the veteran, who reportedly had a history of atypical chest 
pain and syncope, underwent elective placement of a 
pacemaker.  In a July 1995 rating decision that reflects a 
determination that syncope was associated with the veteran's 
service-connected heart condition, the veteran's disability 
was re-characterized as status post pacemaker placement, 
history of chest pain and syncope.

The veteran asserts that a number of diseases and injuries 
are associated with his service-connected heart disease and 
syncope.  He has asserted in statements, including his 
testimony offered during Board hearings held in January 2000 
and May 2003, that as a result of episodes of syncope he 
sustained a number of injuries, including trauma, which he 
claims gave rise to a herniated disc L5, a cervical spine 
injury, and fractures of the knees.  In addition, the veteran 
maintains that thrombophlebitis is the result of his heart 
disease, and that a skin disorder of his hands is the result 
of medication used to treat his heart disease.  

At an April 2002 VA examination, the examiner reviewed the 
claims file and took the veteran's history for each of these 
conditions, and noted the current status of the veteran's 
right and left knee disabilities, thrombophlebitis, 
psoriasis, low back and cervical spine disabilities.  The 
diagnoses were (1) status post pacemaker implantation, March 
19995, MET's estimated to be 3, normal sinus rhythm; (2) 
status post excision of herniated disc, L5, with laminectomy 
and foraminotomy, with pain and limitation of motion, with 
spondylosis; (3) status post fracture of cervical spine, C5 
and C6, with cervical spondylitis, with pain and limitation 
of motion; (4) remote psoriasis of the hands, no positive 
findings on the day of examination, negative examination; (5) 
right knee degenerative joint disease with pain and 
limitation of motion; (6) left knee degenerative joint 
disease with pain, imitation of motion, and instability; and 
(7) remote thrombophlebitis, left lower extremity, no 
positive findings on day of examination.

In discussing the veteran's theories of entitlement, the 
examiner wrote as follows:

The veteran describes frequent syncopal 
attacks.  However, there is no real 
documentation of these attacks in the C-
folder causing any real bony injury.  The 
X-rays of the lumbosacral spine showed 
changes of spondylosis and status post 
bilateral laminectomy.  It is less likely 
that these changes are due to his 
syncopal attacks due to his pacemaker 
implantation.

Evaluation of the cervical spine showed 
pain and limitation of motion and history 
of the veteran's falling from a roof.  It 
is less likely that the above findings 
are due to his status post pacemaker 
implantation.

Examination of the hands reveals 
absolutely no connection to the pacemaker 
implantation causing psoriasis.

Examination of both knees reveals it is 
less likely that the status post 
pacemaker implantation causes the 
arthritis of both knees.

The thrombophlebitis is nonexistent in 
the left lower extremity and obviously 
has no correlation to the pacemaker 
implant. 

At the veteran's May 2003 Board hearing, the veteran's 
representative acknowledged that many of the veteran's 
syncopal episodes had been unsubstantiated by the "medical 
profession."  He noted that even though they had not been 
able to "reproduce" these syncopal episodes, a pacemaker 
was implanted.  The veteran attributed a series of injuries 
to his knees and back to his syncopal episodes.  He also 
described an in-service injury to his back when a tire blew 
up in 1962.  He acknowledged that hospital records made no 
mention of a back injury at that time, but only made mention 
of a sledgehammer falling on his toe.  He stated that he had 
experienced a back disability since that time.  He further 
described a post-service automobile accident in 1967 and disc 
surgery in 1983.  He contended that the injury to his back in 
the post-service 1967 car accident was an aggravation of the 
claimed 1962 in-service injury to his back.  He described 
experiencing in injury to his cervical spine when he fell off 
of a roof in 1985.  He contended that he fell off of the roof 
as a result of an episode of syncope.  He described problems 
with his knees since injuring them in 1983.

Claims for Service Connection for Lumbosacral and Cervical 
Spine and Left and Right Knee Disabilities

A pre-enlistment examination in January 1961 was negative for 
any findings related to a back disability; clinical 
evaluation of the musculoskeletal system and spine was 
reported as normal.  Additional service medical records 
reveal that, in February 1961, shortly after entry into 
service, the veteran complained of back pain and indicated 
that he had been involved in an automobile accident a year 
earlier (prior to service).  The impression at that time was 
mild lumbar strain.  A March 1962 entry contains a reference 
to back strain.  April 1961 X-rays of the lumbosacral spine 
were normal.  A May 1963 entry notes the presence of 
intermittent back pain.  An X-ray examination of the lumbar 
spine at that time was normal; obliteration of the sacroiliac 
joint bilaterally was noted and thought to possibly be due to 
the technique of the film.  Clinical evaluation of the 
veteran's spine, knees, and of his musculoskeletal system 
generally, was normal at his service separation examination 
in January 1965.

Post-service, a June 1976 entry documents complaints of neck 
and back pain and reflects that the veteran reported having 
been involved in an auto accident two days earlier.  That 
entry also notes a history of a previous fracture sustained 
during a driving accident seven years prior to the time of 
the report.  A report of an x-ray examination at that time 
revealed a fracture of the spinous processes.  Neither report 
contains any reference to syncope as having played a role in 
either automobile accident.

A May 1981 hospitalization report reflects complaints of back 
pain without a history of recent trauma.  That report 
reflects that the veteran has a history of an automobile 
accident in 1967 (post-service) with incomplete paraplegia 
followed by return of sensory and motor functions in three 
days.  Diagnoses in May 1981 included radiculopathy of L5-S1, 
probably due to a herniated disc.

A report of hospitalization in June 1981 reflects a diagnosis 
of herniated nucleus pulposis, L5-S1.  The veteran indicated 
at that time that he was involved in a motor vehicle accident 
in 1967 resulting in total paralysis of both lower 
extremities which resolved without residual loss in 
approximately six weeks time.  The veteran also indicated 
that in December 1980 he noticed gradually increasing back 
pain, and that three weeks prior to admission he began 
noticing severe left leg pain.

A July 1983 discharge report reflects that the veteran 
provided a history of having been involved in a car accident 
after having experienced syncope while driving.  A November 
1983 entry reflects complaints of back and leg pain, which 
had its onset three weeks earlier.  According to the report 
there was no history of trauma.  That report also indicates 
that the veteran in the "mid 1960's" sustained a thoracic or 
lumbar fracture and "lost both legs" and that in 1975 he 
sustained a cervical spine fracture which was treated with a 
cast and then a brace.  According to the report, examination 
at the time of the report revealed a probable herniated disc 
at L5 right.  A December 1983 Report of Operation documents 
that the veteran underwent a laminectomy L5, foraminotomy L5, 
bilateral, and an excision of a herniated disc L5.  An 
October 1987 entry notes complaints associated with the 
veteran's back and knees and reflects a history of trauma 
related to episodes of syncope, including apparently an 
injury to the knees.

A January 1995 entry indicates that the veteran's syncope had 
been recurring for years and had resulted in significant 
injuries.  According to the report these included minor 
automobile accidents; falling from a roof; injuring his knees 
and breaking his ankles; and other less serious injuries.

In April 1998, the veteran underwent a general medical VA 
examination.  Diagnoses at that time included osteoarthritis 
of both knees.

The veteran gave a history of a pre-service motor vehicle 
accident (MVA) when seen for a lumbar strain shortly after he 
entered service.  However, a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service; this presumption may only be rebutted by clear 
and unmistakable evidence of pre-existence.  38 U.S.C.A. §§ 
1111; 38 C.F.R. § 3.304(b).  A negative pre-enlistment 
examination, which included a normal clinical evaluation of 
the veteran's musculoskeletal system and spine, raised a 
presumption of soundness and such was not rebutted by a MVA 
prior to going on active duty in the absence of any medical 
evidence suggesting a pre-service back disability.  The Board 
finds that a low back disability did not pre-exist service. 

As to the reference to back pain and strain early in service, 
the veteran was seen for intermittent back pain in May 1963 
but subsequent service medical records, to include X-rays of 
the lumbar spine and a separation examination, which included 
clinical evaluation of the musculoskeletal system and spine, 
were negative for any pertinent abnormal findings that were 
related to a back disability or injury.  Nor is there 
documentation of the claimed back injury during the 
documented incident when a sledgehammer fell on the veteran's 
toe.  The veteran was not seen after service for back 
complaints until 1976 and only after another MVA.  There is 
no medical evidence of continuity of back symptomatology 
until many years after service.  38 C.F.R. § 3.303.  
Accordingly, the Board finds that preponderance of the 
evidence is against the onset of a chronic disability of the 
back during service.  There is no medical evidence linking a 
current diagnosis of a back disorder, to include degenerative 
disc disease, to service.  The service medical records 
contain no reference to a disorder of the knees or cervical 
spine and no such disability was shown until many years after 
service.  The preponderance of the evidence is against a 
causal relationship between a current diagnosis of a 
disability of the low back, cervical spine, or either knee 
and any incident of service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

As to the secondary service connection aspect of his claims, 
although the veteran maintains that he sustained injuries as 
a result of falls he attributes to episodes of syncope, there 
is no medical opinion that an injury was the result of a fall 
precipitated by syncope.  The veteran, who apparently has 
experienced numerous episodes of syncope, maintains that he 
injured his neck in an automobile accident caused by syncope.  
July 1976 records do document complaints of neck pain 
associated with an automobile accident.  However, they make 
no reference to syncope as the cause of the accident.  Other 
records make reference to a history of falls precipitated by 
syncope.  For instance, an October 1987 entry references a 
history of trauma related to episodes of syncope.  (Emphasis 
added.)  This is, however, simply a recitation of a history 
by the veteran that injuries were the result of syncope.  
There is no independent medical determination finding that 
the alleged injuries were the result of syncope.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) ("Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence . . . .'").  The mere 
recitation of patient history does not constitute competent 
medical evidence of causality.  Id. 

There is no medical opinion that the veteran's herniated disc 
was the result of an injury sustained as a result of syncope.  
In addition, with respect to the veteran's knees, the claims 
file does not reflect a medical opinion linking the current 
diagnoses of osteoarthritis to a fall precipitated by an 
episode of syncope.  Statements by the veteran, to the effect 
that his cervical spine, lumbar spine, and knee disabilities 
are attributable to his service-connected heart disease, do 
not constitute competent medical evidence, since, as a 
layman, he has no competence to give a medical opinion on 
diagnosis or etiology of a disorder. Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The veteran, as a lay person, is not 
competent to provide medical opinions, and his assertions as 
to medical diagnosis or causation cannot constitute medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His contentions that his syncope caused his falls, which in 
turn caused his claimed knee, low back, and cervical spine 
disabilities, is no more than unsupported conjecture, and has 
no probative value.  Id.

Moreoever, at an April 2002 VA examination, the examiner 
noted the veteran's histories of injuries to the knees, 
cervical spine, and lumbar spine, but found that there was 
likely no relation to the falls which precipitated these 
injuries with the veteran's service-connected cardiovascular 
disability or his syncopal episodes.  There being no medical 
opinion to the contrary, the preponderance of the evidence is 
against the claims for service connection for disabilities of 
the knees, low back and cervical spine.  Service connection 
for these disabilities is not warranted, as these 
disabilities are shown not to be "proximately due to or the 
result of a service-connected disease or injury."  See 38 
C.F.R. § 3.310(a); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Claim for Service Connection for Thrombophlebitis

Past treatment records contain diagnoses of thrombophlebitis.  
A July 1983 discharge report, for instance, reflects a 
diagnosis of saphenous vein thrombophlebitis.  Service 
medical records, however, contain no reference to 
thrombophlebitis.  Thrombophlebitis was diagnosed many years 
after service, and the claims file does not contain a medical 
opinion linking thrombophlebitis to service.  Notwithstanding 
the veteran's claims that thrombophlebitis is related to his 
heart disease, there is no medical opinion linking the two.  
The veteran, as a lay person, is not competent to provide 
medical opinions, and his assertions as to medical diagnosis 
or causation cannot constitute medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, at 
the April 2002 VA examination, thrombophlebitis was not 
present, and the examiner opined that there was no 
relationship between the veteran's remote history of 
thrombophlebitis and his heart disease with status post 
pacemaker implant.  There is no medical evidence to the 
contrary; thus, the preponderance of the evidence is against 
the claim.  Accordingly, service connection for 
thrombophlebitis is not warranted. 

Claim for Service Connection for Psoriasis of the Hands

The veteran maintains that he has psoriasis of the hands that 
is the result of medication for his heart disease.  Treatment 
records do not contain a diagnosis of psoriasis, and there is 
no medical evidence linking psoriasis or another disorder of 
the hands to the veteran's service-connected disability.  The 
veteran, as a lay person, is not competent to provide medical 
opinions, and his assertions as to medical diagnosis or 
causation cannot constitute medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, in April 
2002, a VA examiner found that the veteran's remote history 
of psoriasis bore no relationship to his heart condition 
(status post pacemaker implant), and that the veteran had no 
current psoriasis.  Thus, the preponderance of the evidence 
shows that the veteran does not have the current claimed 
disability, and that the veteran's remote history of 
psoriasis was not related in any way to his pacemaker 
implant.  Each of these two findings, the lack of a present 
disability and the lack of a causal connection to service or 
a service-connected disability, is an independent basis upon 
which service connection is denied under the facts of this 
case.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(secondary service connection requires showing of causal 
connection and current disability).  Accordingly, service 
connection for psoriasis of the hands is not warranted.

As the preponderance of the evidence is against the claims 
for service connection decided herein, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for thrombophlebitis of the 
left leg is denied.
 
Entitlement to service connection for status post excision 
herniated disc at L5, laminectomy L5, and framinectomy L5, is 
denied.
 
Entitlement to service connection for status post fracture of 
the cervical spine, C5 and C6, is denied.
 
Entitlement to service connection for a skin condition of the 
hands, including psoriasis, is denied.
 
Entitlement to service connection for residuals of fractures 
of the knees is denied. 


REMAND

The veteran claims entitlement to a TDIU, and to an increased 
evaluation for CAD, status post pacemaker implant, currently 
evaluated as 60 percent disabling.

The Board notes that an April 2002 VA examination showed that 
the veteran's cardiac status was evaluated as commensurate 
with 3 METs; that level of METs or less generally warrants a 
100 percent rating.  See 38 C.F.R. § 4.104.  Moreover, a 
Social and Industrial Survey at that time arguably supports 
the claim for a TDIU.  However, competent evidence dated both 
before and after those evaluations do not support a 100 
percent rating on a scheduler basis or based on 
unemployability.  In July 2002, the veteran underwent a 
procedure by which his pacemaker implantation was improved.  
At an October 2002 VA examination, the veteran's METs were 
estimated at 5 to 7, indicating improvement in his cardiac 
status.  The examiner noted that further work-ups of the 
veteran would be conducted for the purpose of evaluating the 
extent to which the veteran may have ischemic heart disease.  
In November 2002, a VA medical opinion was rendered 
indicating that the veteran's syncopal episodes were likely 
mulifactorial.  Under these circumstances, the Board finds 
that the RO should obtain the most recent treatment records, 
schedule the veteran for a more current VA cardiac 
examination, and obtain an addendum to the April 2002 Social 
and Industrial Survey based upon a consideration of the most 
recent evidence.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Additionally, the Board notes that adjudication of the 
veteran's TDIU claim has not included consideration of 
service-connected disability of his ankles, rated as 10 
percent disabling for each ankle.  Adjudication of a claim 
for a TDIU should include consideration of all service-
connected disabilities.  See 38 C.F.R. § 4.16.

Also, on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.
 


Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for an increased 
evaluation for CAD, status post pacemaker 
implant, currently evaluated as 60 
percent disabling, and entitlement to a 
TDIU, of the impact of the notification 
requirements on the claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

In so doing, the RO should obtain all new 
medical records of treatment of the 
veteran's cardiovascular disability, to 
include all records of work-ups for 
ischemic heart disease from October 2002 
forward, as anticipated at the veteran's 
October 2002 VA examination.  

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded  cardiovascular and orthopedic 
examinations for the purpose of 
determining the current severity of his 
service-connected heart disease and 
bilateral ankle disability.  The RO should 
send the claims files to each examiner for 
review, and the clinicians should indicate 
that the claims files were reviewed.
 
The orthopedic examiner should perform 
full range of motion studies of the left 
and right ankles and comment on any 
additional functional limitation of each 
ankle caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the ankles.  
Specifically, after determining the range 
of motion of each ankle, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  

The cardiologist should review all 
relevant medical evidence, to include any 
work-ups for ischemic heart disease as 
anticipated at the veteran's October 2002 
VA examination.  The examiner should 
describe the nature and extent of the 
veteran's service-connected coronary 
artery disease with status post pacemaker 
implant and a history of syncope, to 
include an estimation of METs based on 
his cardiac status, and whether and to 
what extent the veteran has ischemic 
heart disease or congestive heart 
failure.   

Further, the examiner should note any 
disability attributable to the veteran's 
pacemaker, whether or not such disability 
directly relates to the veteran's cardiac 
status.

Finally, the cardiologist should offer an 
opinion as to the extent to which the 
veteran's service-connected coronary 
artery disease with status post pacemaker 
implant and a history of syncopatic 
episodes and his bilateral ankle 
disability interfere with or preclude 
substantially gainful employment (more 
than marginal employment), without regard 
to age or other (non-service-connected) 
disabilities.  

3.  The claims files should be provided 
to the VA social worker who conducted the 
April 2002 Social and Industrial Survey.  
The social worker should review the 
medical records and other evidence 
received since April 2002, to include the 
procedure during which the veteran's 
pacemaker was adjusted in July 2002, and 
the evidence regarding the veteran's 
condition since July 2002.  

The social worker should be requested to 
provide an opinion as to whether the 
veteran is unemployable due to his 
service-connected heart disease with 
status post pacemaker implant and a 
history of syncopatic episodes and a 
bilateral ankle disability, consistent 
with his education and employment 
background, without regard to age or 
other (non-service-connected) 
disabilities.  

If the social worker who conducted the April 
2002 VA Social and Industrial Survey is not 
available, another evaluation should be 
scheduled for the purpose of obtaining the 
opinion noted above. 

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

5.  The RO should readjudicate the issues 
of entitlement to an increased evaluation 
for coronary artery disease with status 
post pacemaker implant, currently 
evaluated as 60 percent disabling, and 
entitlement to a TDIU, with consideration 
of all of the evidence added to the 
record since the Supplemental Statement 
of the Case (SSOC) issued in February 
2003.  

Adjudication of the TDIU claim must 
include consideration of the veteran's 
service-connected heart disease and his 
bilateral ankle disability.  

Adjudication of the claims should include 
whether extraschedular consideration is 
warranted.
 
6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the February 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________     
________________________________                        
  KATHLEEN REARDON FLETCHER              LAWRENCE M. SULLIVAN
     Acting Veterans Law Judge,                                   
Veterans Law Judge,
      Board of Veterans' Appeals                                
Board of Veterans' Appeals          



_________________________________
	R. F. WILLIAMS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



